Citation Nr: 0100397	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with amputation of the 4th and 5th toes of the left foot.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


REMAND

The veteran had active military service from February 1944 to 
May 1946 and from May 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995, and July 1999 rating 
determinations of the Phoenix Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 1999 the RO notified the veteran that it had reduced 
his pension rate from the rate for aid and attendance to the 
rate for being housebound for the period from December 1 to 
December 7, 1998.  The veteran submitted a timely notice of 
disagreement, and a statement of the case was issued in 
September 1999.  The veteran did not submit a substantive 
appeal, and the issue was not certified by the RO for 
appellate consideration.  Cf. VAOPGCPREC 9-99 (1999).  In any 
event, it appears that this issue is moot since the veteran 
was paid at the aid and attendance rate during this period, 
and the RO's Committee on Waivers and Compromises has waived 
the overpayment created by the original decision to reduce 
the rate of payment.

The July 1995 rating decision denied entitlement to service 
connection for diabetes mellitus with amputation of the 4th 
and 5th toes of the left foot.  The veteran submitted a 
notice of disagreement, which was received in October 1995.  
A statement of the case was issued in November 1995.  The RO 
then sought additional information from the veteran and the 
National Personnel Records Center.  In July 1996 the RO 
issued a supplemental statement of the case.  The veteran 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
which was received in August 1996.  In response, the RO 
advised the veteran that his substantive appeal was untimely 
and that it could not be accepted.

A substantive appeal must be received within 60 days of the 
issuance of the statement of the case or within the remainder 
of the one-year period from the date of the decision being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2000).  However, the provisions of 38 C.F.R. 
§ 20.302(c) (2000) provide that a veteran shall have a period 
of 60 days from the issuance of a supplemental statement of 
the case in which to submit a substantive appeal.  VA's 
General Counsel has held that:

If a claimant has not yet perfected an 
appeal and VA issues a supplemental 
statement of the case in response to 
evidence received within the one-year 
period following the mailing date of 
notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford 
the claimant at least 60 days from the 
mailing date of the supplemental 
statement of the case to respond and 
perfect an appeal, even if the 60-day 
period would extend beyond the expiration 
of the one-year period.

VAOPGCPREC 9-97 (1997).

Since the veteran's substantive appeal was received within 60 
days of the issuance of the supplemental statement of the 
case, the substantive appeal is timely.

In the substantive appeal the veteran requested a hearing 
before a hearing officer at the RO.  He has not been afforded 
the opportunity for a hearing as to the service connection 
issue.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  The veteran should be afforded the 
opportunity for a hearing before a hearing 
or decision review officer at the RO.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



